Citation Nr: 1451396	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  05-03 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to May 27, 2008 and 70 percent disabling thereafter. 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) for the period prior to May 27, 2008.


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2003 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, granted service connection for PTSD with an initial disability evaluation of 10 percent effective February 24, 2003 and granted entitlement to TDIU effective May 27, 2008.  

In February 2006, the Board denied the claim for an increased initial rating for PTSD.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In March 2008, the Court granted a Joint Motion for Remand filed by the parties vacating and remanding the Board's February 2006 decision.  The appeal was sent back to the Board where it was remanded for further development in May 2009 and October 2009.  It has now returned to the Board for additional appellate action. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Prior to June 29, 2005, the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  Beginning June 29, 2005, the Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment and mood without total occupational and social impairment.

3.  The Veteran did not meet the schedular criteria for TDIU prior to June 29, 2005 and the preponderance of the evidence shows that he was unable to secure and follow a substantially gainful employment during the period beginning June 29, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD during the period prior to June 29, 2005 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating of 70 percent, but not higher, for PTSD during the period beginning June 29, 2005 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

3.  The criteria for an award of a TDIU due to service-connected disabilities for the period beginning June 29, 2005 have been met.  38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§§ 3.340, 3.341, 3.400, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Rating PTSD

Service connection for PTSD was granted in the June 2003 rating decision on appeal with an initial 10 percent evaluation assigned effective February 24, 2003.  The RO granted higher ratings at various times throughout the claims period, and the Veteran's PTSD is currently rated as 30 percent disabling prior to May 27, 2008 and 70 percent thereafter.  The Veteran contends that a higher evaluation is warranted for PTSD as it is manifests frequent episodes of anger and irritability, sleep disturbance, and severe impairment to social and occupational functioning.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.

As a preliminary matter, the Board notes that the Veteran has been diagnosed with psychiatric disorders other than service-connected PTSD, to include personality and depressive disorders.  VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the record does not contain evidence adequately differentiating the symptoms associated with the Veteran's service-connected and nonservice-connected psychiatric disorders.  In fact, the October 2013 VA examiner specifically noted that there was significant overlap in the symptoms manifested by the Veteran's PTSD and nonservice-connected depressive disorder.  Therefore, the Board will consider all of the Veteran's psychiatric symptoms and impairment when determining the severity of his PTSD. 

The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that an initial rating of 50 percent is warranted for the Veteran's PTSD for the period prior to June 29, 2005; after that date, a 70 percent evaluation is appropriate. 

Before June 29, 2005, the Veteran manifested many of the symptoms specifically contemplated by a 50 percent evaluation under the general rating formula.  Treatment records from the Marion VA Medical Center (VAMC) document consistent complaints of PTSD symptoms including impairment to short term memory, disturbances to motivation and mood, and difficulty establishing and maintaining work and social relationships.  The Veteran also identified more general symptoms of PTSD including outbursts of anger, irritability, hypervigilance, flashbacks, nightmares, and isolative behavior.  

Although the April 2003 and October 2004 VA examiners characterized the Veteran's PTSD symptoms as mild, the Board finds that the symptoms are of similar severity, frequency, and duration as those contemplated by a 50 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Veteran reported in April 2003 that his PTSD manifestations had improved with treatment and medication, but still complained of daily flashbacks and difficulties with relationships due to anger problems.  He also stated that he experienced problems with anger management, concentration, and getting along with people.  Thus, while the Veteran's PTSD symptoms were characterized by the VA examiners as mild and Global Assessment of Functioning (GAF) scores were assigned indicating only mild impairment, the Board finds that the type of symptoms and their effect on the Veteran's functioning most nearly approximates moderate impairment and an initial 50 percent rating.  

In support of his claim, the Veteran submitted a copy of an August 2003 private psychological examination diagnosing severe PTSD and assigning a GAF score of 35, consistent with major impairment in several areas (for example: impairment in reality testing or communication, an adult who neglects family and is unable to work).  See Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2014)).  The GAF score assigned by the private psychologist indicates symptoms and impairment far more severe than those identified by the VA examiners and reported by the Veteran at the VA examinations and during treatment at the Marion VAMC.  The GAF score assigned by the private psychologist is also not consistent with the contents of the psychologist's examination report and the specific symptoms identified therein.  The August 2003 private examination report notes that the Veteran was working well in his welding business and was able to control his anger and function in society with the use of medication.  His insight and judgment were intact and he denied any hallucinations.  Although he experienced nightmares, daily flashbacks, and avoided interaction with others, it is clear to the Board that the symptoms and impairment identified by the August 2003 psychologist are inconsistent with the assigned GAF score of 35 indicating major impairment.  Instead, the Veteran's current PTSD manifestations as documented in the August 2003 private examination report are similar to those identified by the VA examiners and those reported by the Veteran during regular counseling sessions at the VAMC.  Therefore, the Board finds that the conclusions of the private psychologist are not sufficient to warrant the assignment of a rating in excess of 50 percent during the period prior to June 29, 2005 as the Veteran's PTSD was no more than moderate.  

The Veteran also manifested moderate social and occupational impairment before June 29, 2005.  During this period he was self-employed and owned a welding business.  The Veteran reported to his VAMC counselor that he worked regularly, sometimes six to seven days a week, and stated in March 2002 that working as his own boss was therapeutic.  Although a "major setback" was noted in the business during a December 2003 VAMC appointment, the Veteran expressed a desire to attend school if work did not pick up.  His business apparently recovered, and in October 2004, the Veteran hired his nephew as an employee.  During a May 2005 counseling session he described the business as stable.  The Veteran's social functioning was also at most moderately impaired during this period.  The Veteran remained married to his wife of over 30 years and described their relationship as close during the October 2004 VA examination.  He regularly attended church, kept busy with his work, and stated during the April 2003 VA examination he had a close friend.  Although the Veteran avoided crowds, was prone to isolative behavior, and detached from others, it is clear his occupational and social impairment most nearly approximated moderate during the period prior to June 29, 2005.  Therefore, an initial rating of 50 percent, but not higher, is warranted during this period.    

For the period beginning June 29, 2005, the Board finds that the criteria for an increased 70 percent evaluation are met.  During an unscheduled therapy session at the VAMC in June 2005, the Veteran reported that he felt he was "falling apart."  He had multiple complaints related to his physical disabilities, but the examining social worker noted that he also manifested speech abnormalities with slurring and slowed cognition.  The Veteran also reported that he was unable to run his business as his speech problems caused clients to think he was drunk.  Two months later, in August 2005, a VA psychiatrist noted that the Veteran's PTSD symptoms were increased due to recent health and employment problems.  This evidence clearly indicates a worsening of the Veteran's PTSD beginning on June 29, 2005. 

The Veteran also manifested symptoms specifically associated with a 70 percent rating during this period.  As noted above, some speech and cognitive deficiencies were observed in June 2005 and treatment records dating throughout the claims period document complaints of worsening depression and anxiety affecting the Veteran's ability to function independently.  He also manifested impairment to impulse control with consistent difficulties managing his irritability and anger.  Additionally, the Veteran reported vague suicidal ideation in March 2010 and upon VA examination in May 2010.  The Veteran's increased symptoms and impairment also clearly resulted in an inability to establish and maintain effective relationships.  Furthermore, the May 2010 and October 2013 VA examiners assigned GAF scores of 58 and 53, respectively, consistent with moderate symptoms and impairment.  The Veteran's depression was also described as severe on several occasions by his VAMC therapist.

The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  VAMC treatment records and VA examination reports during this period document a chronic depressed mood and deficiencies with thinking due to poor concentration, emotional numbing, and memory problems.  The Veteran's relationship with his wife also became more strained during this period; he reported to the October 2013 VA examiner that he loved his wife but they led "separate lives."  They both testified at the September 2009 hearing that they often did not see each other during the day.  The Veteran and his wife also testified that he had lost interest in most activities and spent a great deal of time sitting and staring into space.  In approximately July 2006, one of the Veteran's close friends passed away causing increased situational depression, and in December 2009 he resigned from his church positions.   With respect to occupational impairment, the Veteran reported in July 2007 that his irritability and anger caused him to avoid business customers and in February 2008 he had to delegate many work responsibilities to his nephew.  By September 2008, the Veteran was turning management of his welding company over to his wife and nephew and he continued to report having difficulties at work due to his PTSD symptoms throughout the claims period.  Thus, the lay and medical evidence establishes that the Veteran's PTSD worsened and most nearly approximates the criteria associated with a 70 percent evaluation for the period beginning June 29, 2005. 

The Board has also considered whether a total schedular rating is appropriate for the Veteran's PTSD, but finds that the service-connected disability has not most nearly approximated the criteria for a 100 percent rating.  A 100 percent rating is warranted if the service-connected PTSD causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In this case, the Veteran has clearly not demonstrated total occupational and social impairment.  Although the Veteran manifested increasing occupational impairment due to PTSD beginning in June 29, 2005, he continued working until at least 2011 and stopped due to a combination of his mental and physical disabilities.  In fact, he specifically stated during the October 2013 VA examination that his physical condition (to include peripheral neuropathy and risk of falling) was the primary reason he was unable to work.  There is no evidence the Veteran's PTSD rendered him totally incapable of employment and the May 2010 and October 2013 VA examiners both specifically found that the Veteran did not manifest total occupational and social impairment.  The Veteran also remained married to his wife during this period despite his tendencies towards social isolation.  His occupational and social impairment is therefore not total.  The preponderance of the evidence is against a finding that the severity of the Veteran's symptoms are contemplated by a 100 percent rating as his PTSD has not approximated total occupational or social impairment at any time during the relevant claims period.  38 C.F.R. §§ 4.7, 4.21. 

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim for a total schedular rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is manifested by symptoms such as irritability, flashbacks, outbursts of anger, and occupational and social impairment.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  As the Veteran's PTSD and its manifestations are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The rating criteria are adequate to evaluate the disability on appeal and the record does not demonstrate an exceptional circumstance where the evaluation of the individual condition fails to capture all the symptoms of the service-connected disability.  Id.


TDIU Prior to May 27, 2008

VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

TDIU was granted in a November 2013 rating decision effective May 27, 2008, the earliest date the Veteran met the schedular criteria for the benefit.  The Veteran contends that TDIU is warranted from an earlier date as he has been unable to secure or follow a substantial occupation since at least February 2003.  Although he was self-employed as a welder until approximately 2011, the Veteran contends that after February 2003 he was engaged in only marginal employment.  
	
The Veteran now meets the schedular criteria for an award of TDIU from June 29, 2005.  As discussed above, the Board has assigned a disability evaluation of 70 percent for PTSD from this date.  Additionally, during the period beginning June 29, 2005, the Veteran was also in receipt of a 10 percent rating for coronary artery disease, a 10 percent rating for tinnitus, and noncompensable ratings for several additional disabilities.  Therefore, the Veteran satisfies the percentage criteria for a TDIU during the period beginning June 29, 2005 under 38 C.F.R. § 4.16(a), as he has two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling.  38 C.F.R. § 4.16(a).  

After review of the evidence, the Board finds that the Veteran is unemployable due to service-connected disabilities from June 29, 2005.  On his formal claim for TDIU received by VA in August 2012, the Veteran reported that he was self-employed from 2000 to 2011 and operated his own welding company.  He also reported that he last worked full-time in 2000 and became too disabled to work in February 2003, the same date he filed a claim for service connection for PTSD.  With regard to his education, the Veteran graduated high school and completed one year of college.  During an April 2003 VA psychiatric examination, he also stated that he was in receipt of a diploma in welding from a technical college.  He reported to the examiner that he worked as a welder since leaving active service in 1970; first with various private companies, and then with his own business starting in 1999.  The record therefore establishes that the Veteran has a somewhat narrow educational and work history, essentially limited to a training and practical experience in the field of welding.

The Board finds that the Veteran is unemployable due to service-connected disabilities during the period beginning June 29, 2005.  Treatment records from VA facilities dated during this period show that the Veteran's PTSD began to worsen from this date, in part due to an increase in the severity of his various service-connected physical disabilities including heart disease, diabetes, and severe peripheral neuropathy.  In June 2005, he reported to his VA social worker that he was concerned for his business due to recent problems with speech and slowed cognition.  The Veteran was also receiving consistent treatment for a chronic infection of his toe (eventually leading to amputation in July 2005) and weakness and falls due to peripheral neuropathy.  As his physical problems intensified, so did the symptoms of depression, anxiety, and anger associated with PTSD.  The Veteran's worsening physical and mental state also limited his ability to work; beginning in June 2005 he began to report increasing difficulties running his business and working as a welder due to his disabilities.  

Although the Veteran continued to work as a self-employed welder until approximately 2011, the evidence of record establishes that he was engaged in no more than marginal employment from June 29, 2005.  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a) (marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis).  The Veteran's federal income tax returns and records from the Social Security Administration (SSA) demonstrate that he made little or no income from his welding business beginning in 2005.  VA clinical records also document the Veteran's reports of turning more and more responsibility for his business over to his nephew and wife during this period, culminating in September 2011 when the Veteran stated that company was now run by his family members.  Therefore, while the Veteran was technically the owner and employee of his own welding business during this period, the Board finds that the evidence establishes he was engaged in marginal employment and is entitled to TDIU from June 29, 2005. 

The Board has also considered whether there is any basis for an award of TDIU prior to June 29, 2005.  Before this date, the Veteran did not meet the schedular criteria for an award of TDIU; however, the benefit may still be granted under 38 C.F.R. § 4.16(b) based on extra-schedular consideration if the Veteran was unable to secure and follow and substantially gainful occupation by reason of service-connected disability.  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance as the claim must first be submitted to the Director of the Compensation and Pension Service (Director) for extraschedular consideration.  

The evidence in this case does not establish that the Veteran was unemployable due to service-connected disabilities prior to June 29, 2005.  The Veteran's VA treatment records document that he was actively and consistently engaged in work and running his welding business during this period.  Although the business experienced a slow down of customers in 2002 and 2003 forcing the Veteran to file for bankruptcy, the business recovered.  During an October 2004 therapy session, the Veteran reported that he continued to maintain the business and recently hired his nephew.  Upon VA examination in October 2004, he also stated that he had worked steadily over the past six months and was kept busy every day.  He reported having many clients and stated that his previous bankruptcy filings were due to lack of work; there is no evidence the Veteran's business troubles were due to impairment associated with his service-connected disabilities.  The income tax returns and SSA records submitted by the Veteran also document that he received income from his welding business prior to June 29, 2005, and his VA psychiatrist noted that working was therapeutic for the Veteran and actually helped improve his service-connected PTSD.  The Board has considered the Veteran's more recent statements that he was unemployable during this period, but finds that they are outweighed by the medical and objective evidence of record and his contemporaneous lay statements which establish that he was actively able to work during this period.  The Board therefore finds that the Veteran was engaged in substantially gainful employment prior to June 29, 2005 and was not unemployable due to his service-connected disabilities.  
As the Veteran did not meet the schedular criteria for a grant of TDIU under 38 C.F.R. § 4.16(a) prior to June 29, 2005 and there is no evidence of unemployability  during that period, referral of the claim for extraschedular consideration under 38 C.F.R. § 4.16(b) is not warranted. 
The Board has considered whether there is any other basis upon which to assign an effective date earlier than June 29, 2005 for the award of TDIU.  The grant of TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

In this case, the Veteran's claim for TDIU was received on the same date it is factually ascertainable that he was unemployable.  The currently assigned effective date for the award of TDIU of June 29, 2005 is the earliest a claim for TDIU can be inferred.  Prior to this date, the Veteran did not allege that he was unable to work due to his service-connected disabilities, either in statements to VA in connection with his claim for benefits or while receiving medical treatment at VA facilities.  In fact, the Veteran's unemployability is not explicitly mentioned in the record until the March 2008 Joint Motion for Remand, when the parties agreed that the Board erred in its February 2006 decision by failing to discuss whether a higher rating for PTSD due to unemployability was warranted.  As there is no explicit communication from the Veteran prior to June 29, 2005 alleging unemployability and no basis upon which to infer a TDIU claim, the Board finds a claim for TDIU was not received prior to June 29, 2005.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also 38 C.F.R. § 3.155 ("any communication or action, indicating an intent to apply for one or more benefits...may be considered an informal claim.").  

Similarly, the earliest date at which it became factually ascertainable that the Veteran was unemployable due to service-connected disabilities is June 29, 2005, the date of a VA social work session documenting the Veteran's complaints of worsening PTSD symptoms and its effect of his ability to work.  As discussed above, prior to that date the Veteran was an active participant in his self-owned welding business and his service-connected disabilities were not of sufficient severity to render him unemployable.  It is therefore clear that an effective date earlier than June 29, 2005 is not warranted for the award of TDIU.  





Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial disability evaluation assigned following an award of service connection and the effective date assigned following an award of TDIU.  The underlying claims for service connection for PTSD and entitlement to TDIU are now substantiated and the filing of a notice of disagreement (NOD) as to the June 2003 and November 2013 rating decisions does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD  in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The December 2004 and August 2014 statements of the case (SOCs), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes and criteria for rating the disability at issue and assigning an effective date, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned to his PTSD.  He was also notified of the criteria for assigning an earlier effective date for TDIU. Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating and earlier effective date for the issues on appeal.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claims most recently in October 2013.  

The Board also finds that VA has complied with the May 2009 and October 2009 remand orders of the Board.  In response to the Board's remands, the Veteran was provided a videohearing before the undersigned Veterans Law Judge in September 2009.  Records from the Fort Wayne and Marion VAMCs identified by the Board as missing from the claims file were added to the record and the Veteran was provided VA examinations in May 2010 and October 2013, to include medical opinions addressing his employability.  The case was then readjudicated in an August 2014 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating of 50 percent, but not higher, for PTSD during the period prior to June 29, 2005 is granted.
Entitlement to a rating of 70 percent, but not higher, for PTSD during the period beginning June 29, 2005 is granted.

Entitlement to TDIU for the period beginning June 29, 2005 is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


